82459: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15079: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82459


Short Caption:IN RE: LEVENTHAL IRREVOCABLE TR.Court:Supreme Court


Related Case(s):80711


Lower Court Case(s):Clark Co. - Eighth Judicial District - P099712Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/19/2021 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:02/11/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAudie G. Leventhal
					In Proper Person
				


Reference PartyThe Audie G. Leventhal Irrevocable Trust dated May 12, 2010


RespondentGoodsell Law GroupDaniel V. Goodsell
							(Goodsell Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


02/10/2021Filing FeeFiling Fee due for Appeal. (SC)


02/10/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-03988




02/10/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-03990




02/10/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-03993




02/17/2021Filing FeeFiling Fee Paid. $250.00 from David J. Winterton & Assoc.  Check no. 3183. (SC)


02/17/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-04690




02/19/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)21-04963




02/19/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-04987




03/11/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-07071




03/15/2021Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 03/15/21). (SC)


03/15/2021Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days.21-07505




03/16/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-07561




04/07/2021Settlement Program ReportFiled ECAR/Other. The settlement judge and counsel are still in the process of determining whether this case is appropriate for the settlement program or should be removed. (SC).21-10067




04/27/2021MotionFiled Appellants' Motion to Withdraw as Counsel for the Appellant. (SC)21-12028




05/21/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-14717




05/25/2021Settlement Order/ProceduralFiled Order Removing Matter from Settlement Program and Granting Motion to Withdraw as Counsel for Appellants.  The clerk shall remove David J. Winterton, and the law firm of David J. Winterton & Associates, Ltd., as counsel for appellants.  Appellant's Notice of Appearance of Counsel due:  30 days.  The timelines for requesting transcripts and briefing remain stayed pending further order of this court.  (SC)21-14947




06/22/2021MotionFiled Proper Person Appellant's Appeal and Motion in Case Number 20-12296-ABL Motion for Order to Have My Attorney Due His Job, Court Appointed Attorney and Sanctions. (SC)21-17909




06/25/2021Order/ProceduralFiled Order. Appellant Audie G. Leventhal has now filed a pro se motion asserting that former counsel was wrongfully allowed to resign. To the extent Leventhal seeks reconsideration of the order granting the motion to withdraw, reconsideration is denied.  This court also declines to appoint counsel for Leventhal or to sanction any party.  The Audie G. Levental Trust dated May 12, 2010, may not proceed in this matter without counsel. Accordingly, the trust shall have 30 days from the date of this order to retain new counsel and cause new counsel to file a notice of appearance in this court.  Leventhal shall have 30 days from the date of this order to inform this court, in writing, whether he will be retaining new counsel or will be proceeding pro se.  (SC)21-18324




08/19/2021Order/ProceduralFiled Order Dismissing Appeal in Part, Reinstating Briefing, and Directing Transmission of Record.  The appeal of the Audie G. Leventhal Irrevocable Trust Dated May 12, 2010, is dismissed.  The appeal of Audie G. Leventhal shall proceed with Leventhal acting pro se.  Appellant Leventhal:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  Record on Appeal due:  30 days.  (SC)21-24233




08/30/2021Record on Appeal DocumentsFiled Record on Appeal - Volumes 1-6 (Via FTP)21-25267




12/03/2021Order/ProceduralFiled Order to File Opening Brief. Appellant's Opening Brief or Informal Brief due: 14 days. (SC).21-34600




12/20/2021BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)21-36194




02/11/2022Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


05/12/2022Order/DispositionalFiled Order Dismissing Appeal.  "We order the remainder of this appeal dismissed."   fn3[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/DH/MG  (SC)22-15079




06/06/2022RemittiturIssued Remittitur. (SC)22-17836




06/06/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 7, 2022. (SC)22-17836





Combined Case View